Case 4:18-cv-00573-ALM-CAN Document 23 Filed 04/07/21 Page 1 of 1 PageID #: 1623




                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   TAMBRA RENE GARRETT                               §
                                                     §   Civil Action No. 4:18-CV-573
   v.                                                §   (Judge Mazzant/Judge Nowak)
                                                     §
   COMMISSIONER, SSA                                 §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On March 22, 2021, the report of the Magistrate Judge (Dkt. #22) was entered containing proposed

  findings of fact and recommendations that Plaintiff’s Motion for Attorney Fees pursuant to

  42 U.S.C. § 406(b) (Dkt. #19) be granted in part and denied in part.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED that Plaintiff’s § 406(b) Motion (Dkt. #19) is GRANTED IN

  PART and DENIED IN PART. Plaintiff’s attorney is awarded a fee in the amount of thirty-one

. thousand one hundred seventy-seven dollars ($31,177.00), to be paid from Plaintiff’s past due

  benefits being withheld by the Commissioner for attorney fees. Upon receipt of such payment,

  Plaintiff’s attorney shall refund to Plaintiff the EAJA award previously granted in this cause.

         IT IS SO ORDERED.
          SIGNED this 7th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
